Exhibit 10.30.4
THIRD AMENDMENT TO THE
PENSKE AUTOMOTIVE GROUP 401(k) SAVINGS AND RETIREMENT PLAN
(As amended and restated effective January 1, 2009)
WHEREAS, Penske Automotive Group, Inc. (the “Company”) has adopted and maintains
the Penske Automotive Group 401(k) Savings and Retirement Plan, originally
effective September 1, 1998, and as thereafter amended and restated effective
January 1, 2009 (the “Plan”); and
WHEREAS, pursuant to Section 14 of the Plan, the Company has reserved the right
to amend the Plan at any time; and
WHEREAS, the Company desires to amend the Plan to modify the percentage of pay
limit on elective deferrals of highly compensated employee participants.
NOW, THEREFORE, IN CONSIDERATION OF THE PREMISES, the first paragraph of
Section 3.1.A. the Plan is amended effective March 1, 2011, to read as follows:

  “A.  
Each Member may authorize the Employer to reduce his Compensation through
regular payroll reductions and to have the Employer make Pre-Tax Contributions
to the Plan in the amount of such payroll reduction. The Pre-Tax Contribution
may be any whole percentage between 0% and 20% of such Compensation, but in no
event shall it exceed the appropriate Adjustment Factor plus, when applicable,
the amount provided under Code section 414(v) and permitted under Section 3.1.B.
The Pre-Tax Contribution of a Highly Compensated Employee may not exceed 8% of
his or her Compensation, and in no event shall it exceed the appropriate
Adjustment Factor. Compensation, for purposes of this Section, shall mean the
Compensation earned by an Employee from the Employer for the Plan Year for which
the contributions are being made.”
 

IN WITNESS WHEREOF, the Company has caused this Third Amendment to the Penske
Automotive Group 401(k) Savings and Retirement Plan to be executed by its duly
authorized representative this 23rd day of February, 2011.

              Penske Automotive Group, Inc.
 
       
 
  By:   /s/ Calvin C. Sharp
 
       
 
       
 
  Its:   Executive Vice President — Human Resources
 
       

 

